Borden, J.,
with whom Norcott, J., joins, concurring and dissenting. I agree with the majority opinion that the trial court had the authority to open its judgment of termination of parental rights beyond the twenty day appeal period. I also agree with the majority opinion that: (1) General Statutes § 52-212a applies to a termination judgment; (2) General Statutes § 17a-112 (i) does not confer continuing jurisdiction on the Superior Court to open a judgment of termination beyond the four month period; and (3) the trial court, therefore, was incorrect in opening the judgment beyond the four month period over the objection of DCYS.1
I disagree, however, that DCYS waived its objection to the court’s assertion of personal jurisdiction over it after the four month period had elapsed. I therefore dissent from the ultimate disposition of this case.
*304Before discussing the majority’s waiver analysis, I note that I decline to join one statement of dictum in the majority opinion. In part III A1, the majority implies that a construction of General Statutes § 52-212a excluding its applicability to a judgment of termination of parental rights would be “constitutionally precarious.” To the extent that this may imply, further, that the legislature could not constitutionally exclude such judgments from the ambit of that statute, I decline to join that implication because I see no need to expound, even by implication, on such a thorny issue until and unless we are required to do so by virtue of such legislation as applied to the particular facts of a case. It is quite sufficient to note, as the majority does, that our construction of § 52-212a in this case furthers fundamental constitutional rights by affording “a fair opportunity to present a meritorious defense, or otherwise to permit an appropriate exercise of judicial discretion, with regard to a judgment terminating parental rights.” It is unnecessary to imply anything further. I turn, therefore, to my disagreement with the majority’s waiver analysis.
I agree with the premise of the majority opinion, namely, that whether the trial court improperly opened the judgment of termination after the four month period provided in § 52-212a is a question of whether, after that time period had elapsed, the court nonetheless had personal jurisdiction over DCYS. I disagree, however, with the conclusion of the majority that, although the trial court had lost personal jurisdiction over DCYS by the passage of the four month period, DCYS, after objecting to the untimely opening of the judgment,2 waived its earlier objection by subsequently *305amending its petition without simultaneously and expressly reasserting its earlier properly preserved objection.
The majority argues that DCYS submitted to the jurisdiction of the court and thereby waived its right to object on appeal to the opening of the judgment because DCYS had filed an amended petition for the termination of the biological mother’s parental rights without also filing an express reservation of its right to challenge later the trial court’s untimely opening of the judgment. The majority’s legal analysis is flawed and runs counter both to decisions of this court and to the provisions of the Practice Book regarding challenges to improper assertions of jurisdiction.
Historically, a party submitted to the jurisdiction of the court and waived any right to claim that the court lacked jurisdiction over it by merely entering a general appearance and proceeding to contest the case on its merits. See, e.g., Brown v. Allen, 166 Conn. 174, 176-77, 348 A.2d 666 (1974); Beardsley v. Beardsley, 144 Conn. 725, 728-29, 137 A.2d 752 (1957). In order to avoid submitting to the court’s jurisdiction, a party must have appeared specially for the sole purpose of challenging the court’s jurisdiction. See, e.g., Johnson v. Zoning Board of Appeals, 166 Conn. 102, 107, 347 A.2d 53 (1974); Foley v. Douglas & Bros., Inc., 121 Conn. 377, 381, 185 A. 70 (1936); 1 Restatement (Second), Conflict of Laws § 81 (“[a] state will not exercise jurisdiction over an individual who appears in the action for the sole purpose of objecting that there is no jurisdiction over him”).
An overwhelming majority of courts, including Connecticut, held, however, that one who appeared in an action solely for the purpose of objecting to the court’s jurisdiction did not waive this objection by answering over or otherwise defending the case on its merits, after *306that objection had been overruled. Coyne v. Plume, 90 Conn. 293, 297, 97 A. 337 (1916); see also annot., 62 A.L.R.2d 937, Objection to Jurisdiction—Waiver, and cases cited therein. The rule was that after the party had challenged the court’s jurisdiction, it could make its case on the merits without waiver of the jurisdictional objection and could obtain appellate review of the jurisdictional issue in an appeal from the judgment ultimately rendered. Coyne v. Plume, supra; annot., 62 A.L.R.2d 937, supra. If in such an appeal an appellate court concluded that the jurisdictional ruling had been wrong, then the judgment would be reversed and the action dismissed. Coyne v. Plume, supra, 302.
The Practice Book was amended in 1978 to eliminate the artificial distinction between general and special appearances. Practice Book § 1423 provides that a defendant may contest personal jurisdiction by filing a timely motion to dismiss; see Practice Book § 144;4 even after having filed a general appearance.5 6Most significantly, moreover, Practice Book § 146 provides: “If any motion to dismiss is denied with respect to any jurisdictional issue, the defendant may plead further without waiving his right to contest jurisdiction further.”
*307Although DCYS’s objection to the motion to open was not explicitly labeled a motion to dismiss, DCYS obviously was attempting to defeat the opening by claiming that the court did not have jurisdiction beyond the four month period. How this can be viewed as anything but the practical equivalent of a motion to dismiss I do not know. I do not understand why this sensible rule-permitting a party both to challenge jurisdiction and to litigate the claim on its merits after having its challenge rejected without waiving its earlier objection— applies at the beginning of a civil action but, as the majority concludes, should not apply more than four months after the end of the case in which the party contesting jurisdiction has already prevailed. Indeed, the important principle of finality of judgments, upon which the four month period of § 52-212a rests, counsels that we should be more reluctant to infer a waiver of personal jurisdiction by a party’s conduct occurring after the court has improperly opened a judgment more than four months after its rendition than we are to infer a waiver by answering a complaint after the court has improperly overruled a motion to dismiss at the beginning of the case.
In this case, after the four month period had elapsed, DCYS vigorously contested the authority of the court to exercise its personal jurisdiction. Thus, even under the old approach, such a waiver would not have obtained. Under that approach, if a party’s objection to the court’s jurisdiction was overruled, the party was free to contest the action on its merits without waiving its earlier objection. Coyne v. Plume, supra. That principle is now explicitly articulated by Practice Book § 146.
Nowhere in our Practice Book or case law, however, is there any requirement that a party who specifically challenges jurisdiction waives that challenge by thereafter litigating the case on its merits or that, in order to preserve its earlier challenge, the party must first *308file an express reservation of the challenge. Such a requirement flies in the face of Practice Book § 146 and of the case law that preceded it. The sole issue in a proper waiver inquiry, under both the old rules and our current Practice Book rules, is whether the party failed to object to the court’s jurisdiction in a timely fashion and instead contested the case on its merits.
As a matter of policy, the majority’s waiver analysis is particularly inapt in a termination of parental rights proceeding because it places DCYS in an untenable position. The majority assumes that DCYS had a statutory obligation to assert the additional grounds that it, in good faith, believed required a termination of the biological mother’s parental rights. I agree with that assumption. Indeed, it seems to me that DCYS, having been unsuccessful (yet, on the law, having been correct) in its objection to the opening of the judgment, acted responsibly and in the best interest of all the parties by promptly bringing forward all the evidence and legal theories for termination that it, in good faith, believed the case warranted. The majority’s response to this argument is that DCYS’s “duties as statutory parent do not enable it to proceed as a petitioner in our courts without conferring personal jurisdiction on the court to assess the merits of its claims.”6
The result of such a rule, however, is that, in order for DCYS to maintain its earlier correct objection to the court’s assertion of jurisdiction, DCYS was required to rest solely on its earlier grounds for termination, after those very grounds had been vacated by the court’s improper exercise of its jurisdiction, and to abstain from fulfilling its statutory obligation to assert additional and what it regarded as valid grounds for *309termination. That does not strike me as sound policy, either from the viewpoint of the statutory scheme for termination of parental rights, or from the viewpoint of the policies of fairness and finality inherent in § 52-212a. Furthermore, it is incongruous to argue, as the majority opinion does, that a termination proceeding is an ordinary civil action subject to the four month period and yet, at the same time, imply in its waiver argument that the ordinary rules regarding challenges to jurisdiction do not apply.
None of the cases cited in the majority opinion supports its conclusion that amending the petition constituted a waiver of DCYS’s objection to the court’s jurisdiction. Indeed, I have found no case under § 52-212a in which a party who objected to the untimely opening of a judgment was held to have waived that objection by subsequently litigating the case on its merits.
In Cichy v. Kostyk, 143 Conn. 688, 125 A.2d 483 (1956), for example, the defendant never challenged the untimely opening of the judgment on jurisdictional grounds, but merely claimed that the trial court had abused its discretion in doing so. The opinion, therefore, does not support the principle that, having challenged the jurisdiction of the court, a party waives its objection by further litigating the action on its merits. Similarly, in Ferguson v. Sabo, 115 Conn. 619, 624, 162 A. 844 (1932), the party never challenged the court’s untimely assertion of jurisdiction: “As far as the record discloses, when they were cited in they made no objection to the right of the court to litigate the issues raised by the counterclaim, filed their answer to it, and proceeded with the trial of the case. Having thus submitted the disposition of the case to the court without objection, they cannot ... be heard to say that the court had no power to deal with the controversy as it affected them.” (Emphasis added.)
*310In Foley v. Douglas & Bros., Inc., supra, 381, we refused to restore a case to the docket because the defendant had filed a motion to erase the case from the docket, “thus making what was in effect a special appearance to prosecute that motion, with its attack upon the jurisdiction of the court. This was not such an appearance as would waive lack of jurisdiction of the court over its person . . . .” Nowhere in our decision did we discuss the effect of any subsequent action by the defendant had he lost the jurisdictional challenge.
In Lake Garda Co. v. Lake Garda Improvement Assn., 156 Conn. 61, 238 A.2d 393 (1968), we recognized that if a party contests the jurisdiction of the court upon a motion to open the judgment, the party challenging that opening does not submit to the court’s jurisdiction. In that case, the plaintiff who had opposed the opening refused to participate any further in the case. I do not read Lake Garda Co., however, as the majority opinion apparently does, as requiring the objecting party to keep repeating its objection in order to maintain its earlier correct challenge.
The majority opinion in the present case ignores the procedural posture of Lake Garda Co. by implying that the plaintiff did not waive its jurisdictional objection only because “the plaintiff advanced strenuous opposition to [the opening] and steadfastly maintained that position thereafter.” (Emphasis added.) Id., 65. From this statement, the majority opinion appears to infer that the plaintiff in Lake Garda Co. preserved its jurisdictional claim only by thereafter continuing to object expressly to the court’s authority to reopen the judgment—an objection that it had already clearly made when the court opened the judgment. That reading is not supported by the facts of the case. Thus, the majority opinion reads the quotation above as having set forth some kind of all encompassing standard that *311a party must meet in order to preserve its objection. Such a reading does violence to our opinion in Lake Garda Co. The court in that case merely used the plaintiffs steadfastness as factual support for the legal conclusion that the plaintiff had appeared originally to contest the jurisdiction and did not appear generally without making the requisite objection.
Finally, in Receivers Middlesex Banking Co. v. Realty Investment Co., 104 Conn. 206, 214, 132 A. 390 (1926), upon which the majority also relies, we held that if a defendant, after unsuccessfully challenging personal jurisdiction, goes beyond answering the complaint and “seeks affirmative and distinctive relief beyond the scope of the issues presented upon the complaint, he must be held to have subjected himself voluntarily to the court’s jurisdiction.” This case neither supports the majority’s opinion nor undermines my conclusion in dissent.
First, its principle may well have been overruled by Practice Book § 146, which provides, as noted above, that after a motion to dismiss is denied, “the defendant may plead further without waiving his right to contest jurisdiction further.” Indeed, such a reading of Practice Book § 146 would be consistent with the prevailing view under the Federal Rules of Civil Procedure that even the filing of a counterclaim or cross-claim does not waive the original jurisdictional challenge. See, e.g., Bayou Steel Corporation v. M/V Amstelvoorn, 809 F.2d 1147, 1148-49 (5th Cir. 1987); Chase v. Pan-Pacific Broadcasting, Inc., 750 F.2d 131, 133-34 (D.C. Cir. 1984); Gates Learjet Corporation v. Jensen, 743 F.2d 1325, 1330 n.1 (9th Cir. 1984), cert. denied, 471 U.S. 1066, 105 S. Ct. 2143, 85 L. Ed. 2d 500 (1985) (filing of permissive counterclaim did not constitute waiver of jurisdictional challenge); Neifeld v. Steinberg, 438 F.2d 423, 426-431 (3d Cir. 1971).
*312Second, in this case DCYS did not, by amending its petition seek “distinctive relief beyond the scope of” the original petition. Receivers Middlesex Banking Co. v. Realty Investment Co., supra, 214. The relief DCYS sought—termination of the biological mother’s parental rights—remained the same. It merely added additional legal and factual bases for that same relief. This is not comparable to a counterclaim or crossclaim. Finally, even if we were to regard the rule in Receivers Middlesex Banking Co. as having survived Practice Book § 146, it should not be applied to a termination case such as this because to do so would, as a matter of public policy, undermine the statutory obligation of DCYS to bring promptly to the court’s attention all of the legal grounds for termination that it believes the available evidence warrants.
In light of this analysis, I believe that the majority opinion creates new procedural and jurisdictional rules that have no support in our law. The majority ignores the current and historical procedural methods by which a party can fairly and equitably challenge the court’s exercise of jurisdiction over it and, if unsuccessful, nonetheless preserve its right to litigate the suit on its merits, without losing an appellate opportunity to correct the error of the trial court in rejecting the jurisdictional challenge.
I recognize that this is an emotionally difficult case that, as the majority recognizes, brings into tension the statutory policies of finality of termination of parental rights and of opening judgments in the interests of justice. It is clear to me that the legislature has accommodated that tension by enacting § 52-212a, which cuts off the court’s jurisdiction over the parties after four months, unless there is a waiver. The majority’s reliance on this waiver argument, however, as the sole predicate for the trial court’s jurisdiction, gives credence to the saw that “hard cases make bad *313law.” Or perhaps more appropriate in this case is a twist on that saying: “Hard cases often ignore good law.” I would therefore reverse the judgment of the trial court and remand the case with direction to reinstate the original judgment.

 Although under my analysis it would not be necessary to reach the issue, I also agree with the majority regarding the disposition of the preadoptive parents’ motion to intervene in the proceedings on the mother’s motion to open the judgment. Because under my analysis, however, DCYS did not waive its objection to the untimely opening of the judgment, I would not reach and I express no opinion on the issues decided by the trial court subsequent to opening the judgment as discussed in the majority opinion.


 The majority recognizes that DCYS did not waive its claim of lack of jurisdiction, nor did DCYS submit to the court’s jurisdiction, at the time it objected to the biological mother’s motion to open: “As of that time, DCYS had not waived the four month limitation provision of § 52-212a.”


 Practice Book § 142 provides: “Any defendant, wishing to contest the court’s jurisdiction, may do so even after having entered a general appearance, but must do so by filing a motion to dismiss within thirty days of the filing of an appearance. Except in summary process matters, the motion shall be placed on the short calendar to be held not less than fifteen days following the filing of the motion, unless the court otherwise directs.”


 Practice Book § 144 provides: “Any claim of lack of jurisdiction over the person or improper venue or insufficiency of process or insufficiency of service of process is waived if not raised by a motion to dismiss filed in the sequence provided in Secs. 112 and 113 and within the time provided by Sec. 142.”


 Consequently, the majority’s statement that “[o]ur cases have recognized that a party may waive its objection to a trial court’s erroneous exercise of personal jurisdiction if that party ‘generally appears in the case and actively prosecutes the action or contests the issues.’ Foley v. Douglas & Bros., Inc., [121 Conn. 377, 380, 185 A. 70 (1936)]. . .” ignores this fundamental change in the law.


 Indeed, in this part of the opinion, the majority abandons its earlier suggestion that DCYS could have nonetheless preserved its jurisdictional challenge by filing an express reservation.